

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT





THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of November 16, 2007 by and among Genesis Energy, L.P., a Delaware limited
partnership (the “Partnership”), Davison Petroleum Products, L.L.C., a Louisiana
limited liability company, Davison Transport, Inc., a Louisiana corporation,
Transport Company, an Arkansas corporation, Davison Terminal Service, Inc., a
Louisiana corporation, and Sunshine Oil and Storage, Inc., a Louisiana
corporation (each a “Unitholder” and collectively the “Unitholders”). The
Partnership and the Unitholders are, collectively, the “Parties”. Any
capitalized term used, but not defined, in this Amendment shall have the meaning
given such term in the Agreement (defined below).
 
INTRODUCTION
 
A. The Parties entered into the Registration Rights Agreement dated as of July
25, 2007, (as in effect immediately prior to the date of this Amendment, the
“Agreement”).
 
B. The Parties desire to amend the Agreement as set forth in this Amendment.
 
In consideration of the premises, the representations and warranties, and the
mutual promises made in this Amendment and the Agreement, the Parties agree as
follows:
 
1.
Amendment. Section 2(a) of the Agreement is hereby amended by restating the
first sentence thereof as follows: “Within 135 days after the Closing Date, the
Partnership shall file with the Commission a Shelf Registration Statement
providing for the resale of Registrable Securities.”.

 
2.  Entire Agreement. This Amendment constitutes the entire agreement and
understanding
of the Parties with respect to its subject matter and supersedes all oral
communication and prior writings (except as otherwise provided herein) with
respect thereto.


3.
Amendments. No amendment, modification or waiver in respect of this Amendment
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the Parties.



4.
Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.
All signatures need not be on one counterpart.

 
5.
Governing Law. This Amendment will be governed by and construed in accordance
with the law of the State of Delaware (without reference to choice of law
doctrine).

 
[Signature Pages Follow]
 
 



--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.
 


UNITHOLDERS:
 

   
DAVISON PETROLEUM PRODUCTS, L.L.C.



                                By: ____Steven K. Davison________
                                   Name: Steven K. Davison
                                   Title:  Manager
 
                                DAVISON TRANSPORT, INC.


                                By: _____James E. Davison, Jr._____
                                Name: James E. Davison, Jr.
                                Title:  President



   
TRANSPORT COMPANY



                                    By: ____Steven K. Davison________
                                    Name: Steven K. Davison
                                    Title:  President


                                    DAVISON TERMINAL SERVICE, INC.



   
    By: _____James E. Davison, Jr._____

                                    Name: James E. Davison, Jr.
                                    Title:  President



   
SUNSHINE OIL AND STORAGE, INC.



                                   By: _______James E. Davison______
                                    Name: James E. Davison
                                    Title:  President






















--------------------------------------------------------------------------------



    
                          PARTNERSHIP:


                                  Genesis Energy, L.P.
      By: Genesis Energy, Inc., its sole general partner
 


                            By: ____Ross A. Benavides________
                            Name: Ross A. Benavides
                            Title: Chief Financial Officer






 